Exhibit 10.6

AMENDMENT TO SEVERANCE AGREEMENT

This Amendment (“Amendment”) to the Severance Agreement dated May 24, 2007
(“Agreement”) between R. Bruce Stewart (“Executive”) and Arrowhead Research
Corporation (“Company”), a Delaware corporation located at 201 S. Lake Avenue,
Suite 703, Pasadena, CA 91101, is made and entered into as May 12, 2009
(“Effective Date”).

WHEREAS, the Company and the Executive seek to amend the Agreement;

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, such parties intending to be legally
bound, agree as follows:

Section 3 of the Agreement shall be discharged and rendered moot in its
entirety; and shall be replaced with the following Section 3:

3. Retirement or Termination of Employment

The following shall govern Executive’s retirement or termination (except in the
case of Section 5 below): Should Executive voluntarily retire or voluntarily
terminate from Arrowhead Research Corporation or its successor for any reason or
should Executive be terminated from Arrowhead Research Corporation or its
successor for any reason, Executive will be paid a single lump sum amount
equivalent to one (1) month of his highest monthly salary while at Arrowhead
Research Corporation.

IN WITNESSETH WHEREOF, each of the parties has duly executed the Amendment
effective as of the Effective Date.

 

Dated: May 12, 2009

    ARROWHEAD RESEARCH CORPORATION    

/s/ Paul C. McDonnel

    Paul C. McDonnel     Chief Financial Officer

Dated: May 12, 2009

    EXECUTIVE    

/s/ R. Bruce Stewart

    R. Bruce Stewart     Executive Chairman